DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 35 U.S.C. 112 rejection of independent claims 1 and 11, previously presented in item 5 on page 2 of the Non-Final Office Action dated March 9, 2022 (hereinafter ‘NFOA’), has been withdrawn in view of Applicant’s amendment to said claims in its reply filed May 31, 2022 (hereinafter “Response”), which overcomes this rejection.
The 35 U.S.C. 103 rejection of claims 1-11as unpatentable Crom (US 2017/0066960 A1 to Crom et al., published March 9, 2017) as evidenced by Kunkeler (US 2016/0177173 to Kunkeler et al., published June 23, 2016, has been maintained for reasons previously made of record in item 8 on page 4 of NFOA.
This rejection has been extended to new claim 21, which were added in the amendment to the claims submitted with Response.


Election/Restrictions
Applicant's election, without traverse, of the Group I (claims 1-11) in response to the restriction requirement dated September 20, 2021 had been previously acknowledged in item 1 on page 2 of NFOA.  
Accordingly, claims 1-11 and new claims 21-23 have been examined in the instant action in accordance with Applicant’s election whereas claims 12-20, which had been previously withdrawn from consideration as drawn to a nonelected invention, have been current cancelled by Applicant in Response.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent claims 1 and 11, as currently amended by Applicant, and claims 2, 5-11 and new claim 21 that depend therefrom, are rejected under 35 U.S.C. 102(a)(1) as unpatentable over Crom as evidenced by Kunkeler, which is incorporated by reference in Crom in paragraph [0118]).
Applicant, in the amendment submitted with Response, has amended independent claims 1 and 11 to limit the acid to an organic acid (such as acetic acid and phosphoric acid) and has added new dependent claim 21 that limits the weight percent of the organic acid in the fluid composition to a range of 0.001 to 1 percent by weight.
As discussed previously in item 8 of NFOA, Crom discloses a method of treating a subterranean/hydrocarbon-containing formation by injecting a surfactant composition to the formation and allowing the composition to contact/interact with hydrocarbons therein (“shutting in the fluid”), wherein the surfactant composition includes (i) one or more internal olefin sulfonate (IOS) and (ii) an alkoxylated alcohol and/or alkoxylated alcohol derivative, wherein the alkoxylated alcohol surfactant component has propoxy and/or ethoxy groups, having units in the range of zero to 40 units, and R is a 5 to 32 hydrocarbyl group (which correspond to chemical structure Formula I and Formula II, respectively, depicted in paragraphs [0033] to [0034] on pages 7 and 8 of Applicant’s specification) (abstract; [0001]; [0016]; to [0021]; [0027]; [0119]; [0137]; chemical formula in [0016] on col. 2; claims 1, 2 and 5 of Crom).  The surfactant composition provides enhanced oil recovery performance in terms of reducing interfacial tension (IFT), particularly, at high temperature/divalent cation concentration while possessing an adequately high aqueous solubility (for the solution prepared before injection) and low viscosity (for the delivered surfactant concentrate), wherein the temperature of the formation is preferably 60ºC to 150ºC ([0033]; [0114]). 
Therefore, the interaction of the surfactant composition with the hydrocarbons reduces the interfacial tension of the hydrocarbons with fluids in the hydrocarbon containing formation, the interfacial tension between the hydrocarbons/fluids and the formation are reduced (less than 0.1 dyne/cm) that allows at hydrocarbons to mobilize (“disperse”) through the hydrocarbon containing formation and released outside the formation (produced, “cleaning”) ([0129]; [0130]; [0132];[0135]; [0136]).
Crom further discloses that the surfactant can further comprise an acid ([0118]) contain sea water having a salinity TDS) from 100 to 25,000 ppm ([0115] and [0117]).  The weight ratio of IOS surfactant to the alkoxylated alcohol can vary from 1:100 to 2:100 ([0103]), whereas the total amount of surfactants in the injectable fluid can be from 0.05 to 2 wt.% ([0123]).  The acid can be a citric acid derivative (organic acid) and possess a pKa between 6 and 12 ([0023] to [0028] of Kunkeler).
Crom also discloses that the IOS surfactant is present in at least 40% of the surfactants present in the composition and can be derived from internal olefin molecules that contains one or more branches and/or is derived from linear IOS molecules are IOS derived from internal olefin molecules which are linear (that is, no branches (unbranched internal olefin molecules) as in Applicant’s Formula III) ([0034] to [0037]; [0044]).  Particularly, the IOS has an average carbon number in the range of from 5 to 30 carbons, preferably, 10 to 30 carbons, such as an IOS blends of C15-18, C19-23, C20-24, and mixtures thereof ([0046] to [0049]).  
Moreover, Crom discloses that the alpha-olefin IOS surfactants may possess more than bond, wherein the number/position of the internal double bonds is thermodynamically determined ([0052]). It is the Examiner’s position that Crom is at least disclosing with sufficient specificity a linear IOS having at least two internal bonds (Applicant’s Formula IV) ([0052]).
As to the new limitations added in Response, with respect to dependent claims 1 and 11 regarding the acid as an organic acid that can be, inter alia, acetic acid or phosphoric acid, as stated previously, Crom incorporates by reference Kunkeler, particularly, as to adding an acid having a specified pKa between 6 and 12 ([0118]).  Kunkeler teaches acetic acid, phosphoric acid and citric acid derivatives as suitable organic acids ([0075] to [0077]).  In addition, Crom teaches that this acid can be present in at least 100 or more parts per million (greater than 0.01 percent by weight), which is within the range recited in new claim 21.
Thus, the instant claims, as amended, stand as anticipated by Crom.

Allowable Subject Matter
New independent claim 22, and new claim 23 that depend therefrom, are allowed.
Claims 3 and 4 are objected to as dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Crom does not teach or suggest introducing an acidizing fluid after adding its surfactant composition to the wellbore wherein the acidizing fluid has a pH in a range of about 1.5 to 5.5.

Response to Amendment
The 102 Prior Art Rejection over Crom (item 8 on page 4 of NFOA).
Applicant’s arguments proffered in Response with respect to the captioned 35 U.S.C. §102 prior art rejection of claims 1, 2 and 5-11 as unpatentable over Crom have been fully considered but deemed unpersuasive.  
Applicant’s primary arguments in pages 8-9 of Response traversing the captioned prior art rejection is that Crom does not expressly disclose its fluid composition containing a blend of an alkoxy carbonate surfactant and an IOS in a specified range of 0.5 to 5 percent by weight of the fluid composition.  These arguments are deemed not persuasive.
As shown above and in item 8 of NFOA, Crom discloses its composition containing surfactants (alkoxylated alcohol derivatives) having the same chemical structure as those defined for the “alkoxy carbonate surfactant” in Applicant’s specification (claims 6 and 7) while further disclosing internal olefin surfactants possessing chemical structure formulas in accordance with those recited in present claims 8 and 9.  Moreover, Crom discloses the total amount of surfactants in the injectable fluid as 0.05 to 2 percent by weight the fluid composition ([0123]), which overlaps with Applicant’s range recited in claims 1 and 11 of  .05 to 5 percent by weight.
Therefore, Crom is disclosing adding an injectable fluid to a subterranean formation that contains an organic acid and, for example 0.5 to 2% by weight of a mixture of IOS and “alkoxy carbonate surfactants.” 
Thus, the instantly rejected claims, as currently amended, remain unpatentable over Dobson.

Conclusion
Applicant's amendment to the present independent claims necessitated new ground(s) of rejection presented in this Office action (based on the same reference previously cited).  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



September 21, 2022